                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


GEORGE HOMER ROWE,JR.,

             Plaintiff,

                                                     CV 118-171


AUGUSTA UNIVERSITY HOSPITAL,
f/k/a Georgia Regency Hospital,
and DR.FERDIANAD,

             Defendants.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this c^^'^ay of December,2018, at Augusta, Georgia.


                                                                 sF JUDGE
                                                'STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
